      Case 19-13686           Doc 50         Filed 06/26/20 Entered 06/26/20 14:29:18         Desc Main
                                               Document     Page 1 of 6
                              UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS (EASTERN DIVISION)

  IN RE:                                                       Case No.: 19-13686
                                                               Chapter: 13
            Frederick Burton                                   Hearing Date: 7/13/20


                                                   Debtor(s)   Judge David D. Cleary

                                                NOTICE OF MOTION

TO:    Marilyn O Marshall, Chapter 13 Trustee, 224 South Michigan Ste 800, Chicago, IL 60604 by electronic
       notice through ECF
       Frederick Burton, Debtor(s), 823 S. Lombard Ave., Oak Park, IL 60304
       Rebecca McCulloch-Burton, Co-Debtor, 823 S. Lombard Ave., Oak Park, IL 60304
       David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
       through ECF

           PLEASE TAKE NOTICE that on 7/13/20, at 1:30PM, or as soon thereafter as counsel may be
  heard, I shall appear before the Honorable Judge David D. Cleary, Bankruptcy Judge, in the courtroom
  usually occupied by him/her at the Everett McKinley Dirksen Building, 219 South Dearborn, Chicago,
  Illinois, room 644, or before any other Bankruptcy Judge who may be sitting in his/her place and stead,
  and shall then and there present this Motion of the undersigned, a copy of which is attached hereto and
  herewith served upon you, and shall pray for the entry of an Order in compliance therewith, at which time
  you may appear if you so desire.
           This motion will be presented and heard telephonically. No personal appearance in court is
  necessary or permitted. To appear and be heard telephonically on the motion, you must set up and use an
  account with Court Solutions at (917) 746-7476.
            If you object to this motion and want it called on the presentment date above, you must file a
  Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
  timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
  the court may grant the motion in advance without a hearing.

                                           PROOF OF SERVICE
           The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
  the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
  notice on June 26, 2020 and as to the debtor and co-debtor by causing same to be mailed in a properly
  addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour
  of 5:00 PM on June 26, 2020.

                                                                      /s/ Karl Meyer
                                                                        Attorney for Movant
  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Brenda Ann Likavec ARDC#6330036
  Karl V. Meyer ARDC#6220397
  Grant W. Simmons ARDC#6330446
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  14-17-15571
  NOTE: This law firm is a debt collector.
  Case 19-13686             Doc 50         Filed 06/26/20 Entered 06/26/20 14:29:18      Desc Main
                                             Document     Page 2 of 6



                                           CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on June 26, 2020 and as to the debtor and co-debtor by causing
same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on June 26, 2020.
  Marilyn O Marshall, Chapter 13 Trustee, 224 South Michigan Ste 800, Chicago, IL 60604 by electronic
  notice through ECF
  Frederick Burton, Debtor(s), 823 S. Lombard Ave., Oak Park, IL 60304
  Rebecca McCulloch-Burton, Co-Debtor, 823 S. Lombard Ave., Oak Park, IL 60304
  David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
  through ECF



                                                                 /s/ Karl Meyer
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-17-15571


NOTE: This law firm is a debt collector.
  Case 19-13686       Doc 50    Filed 06/26/20 Entered 06/26/20 14:29:18            Desc Main
                                  Document     Page 3 of 6



                      UNITED STATES BANKRUPTCY COURT
           NORTHERN DISTRICT OF ILLINOIS (EASTERN DIVISION)
IN RE:                                  Case No.: 19-13686
                                        Chapter: 13
      Frederick Burton                  Hearing Date: 7/13/20


                                       Debtor(s)    Judge David D. Cleary


 MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY



       NOW COMES DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for
HOME EQUITY MORTGAGE LOAN ASSET-BACKED TRUST Series INABS 2007-A,
HOME EQUITY MORTGAGE LOAN ASSET-BACKED CERTIFICATES Series INABS
2007-A, (hereinafter "Movant"), by and through its attorneys, Codilis & Associates, P.C., and
moves this Honorable Court pursuant to 11 U.S.C. §362(d) and §1301(c) for an Order granting
Movant relief from the automatic stay and co-debtor stay, and in support thereof states as
follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 823 S Lombard Ave, Oak Park, IL 60304;


       3.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 5/13/19;


       4.      The Chapter 13 plan herein provides for the cure of the default of said mortgage
and maintenance of current payments during the pendency of the proceeding;
  Case 19-13686        Doc 50   Filed 06/26/20 Entered 06/26/20 14:29:18            Desc Main
                                  Document     Page 4 of 6



       5.      Pursuant to the plan, Debtor(s) is/are to disburse the current monthly mortgage
payments directly to Movant beginning with the first payment due after the filing of the Chapter
13 Bankruptcy (subject to periodic adjustment due to change in escrow);


       6.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reasons:


                  a)    As of 06/09/2020, the Debtor(s) is/are past due for the 12/1/19 payment,
                        and all amounts coming due since that date. Any payments received
                        after this date may not be reflected in this default;


                  b)    As of 06/09/2020, the total post-petition default through and including
                        6/1/2020, is $18,106.01, which includes a suspense credit of $790.50.
                        Any payments received after this date may not be reflected in this
                        default. This amount includes post-petition attorney fees in the amount
                        of $1,550.00;


                  c)    On 07/01/2020, the default will increase to $20,814.89, and will
                        continue to increase as additional amounts become due;


       7.      Said failure to make post-petition mortgage payments is sufficient grounds for
relief from the automatic stay for cause pursuant to 11 U.S.C. Section 362(d)(1);


       8.      This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order;
  Case 19-13686      Doc 50     Filed 06/26/20 Entered 06/26/20 14:29:18        Desc Main
                                  Document     Page 5 of 6



         9.    Movant has incurred attorney fees and/or costs in connection with this
bankruptcy proceeding:
                  $1,050.00 for Preparation of Notice and Motion for Relief from the
                  Automatic Stay, and prosecution of same
                  $181.00 for Court filing fee
                  $150.00 for Plan Review
                  $500.00 for Objection to Confirmation
                  $150.00 for Post Petition Fee Notice
                  $500.00 for Proof of Claim
                  $250.00 for POC Pay History Preparation


         10.   PHH Mortgage Corporation services the underlying mortgage loan and note for
the property referenced in this Motion for Relief for DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee for HOME EQUITY MORTGAGE LOAN ASSET-BACKED TRUST
Series    INABS   2007-A,     HOME     EQUITY      MORTGAGE       LOAN     ASSET-BACKED
CERTIFICATES Series INABS 2007-A (the noteholder) and is entitled to proceed accordingly.
Should the Automatic Stay be lifted and/or set aside by Order of this Court or if this case is
dismissed or if the debtor obtains a discharge and a foreclosure action is commenced or
recommenced, said foreclosure action will be conducted in the name of DEUTSCHE BANK
NATIONAL TRUST COMPANY, as Trustee for HOME EQUITY MORTGAGE LOAN
ASSET-BACKED TRUST Series INABS 2007-A, HOME EQUITY MORTGAGE LOAN
ASSET-BACKED CERTIFICATES Series INABS 2007-A (the noteholder).                  DEUTSCHE
BANK NATIONAL TRUST COMPANY, as Trustee for HOME EQUITY MORTGAGE
LOAN ASSET-BACKED TRUST Series INABS 2007-A, HOME EQUITY MORTGAGE
LOAN ASSET-BACKED CERTIFICATES Series INABS 2007-A (the noteholder) has the right
to foreclose because: Noteholder is the original mortgagee or beneficiary or assignee of the
security instrument for the referenced loan.     Noteholder directly or through an agent has
possession of the promissory note and the promissory note is either made payable to Noteholder
or has been duly endorsed.
  Case 19-13686             Doc 50         Filed 06/26/20 Entered 06/26/20 14:29:18        Desc Main
                                             Document     Page 6 of 6



         11.       That the subject note and mortgage are co-signed by Rebecca McCulloch-Burton
and that to the extent that the co-debtor stay of 11 U.S.C. §1301 applies to real estate loans, it
applies to Rebecca McCulloch-Burton and grounds exist for relief therefrom under 11 U.S.C.
§1301(c)(1) as the co-debtor received an ownership interest in the house and under 11 U.S.C.
§1301(c)(3) if the automatic stay is modified therein;


         WHEREFORE, DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for
HOME EQUITY MORTGAGE LOAN ASSET-BACKED TRUST Series INABS 2007-A,
HOME EQUITY MORTGAGE LOAN ASSET-BACKED CERTIFICATES Series INABS
2007-A prays this Court enter an Order pursuant to 11 U.S.C. Section 362(d) and Section
1301(c) modifying the automatic stay and co-debtor stay as to Movant, allowing the fees and
costs described herein to be added to the indebtedness pursuant to the terms of the note and
mortgage, and for such other and further relief as this Court may deem just and proper.
         Dated this June 26, 2020.
                                                              Respectfully Submitted,

                                                              Codilis & Associates, P.C.


                                                              By: /s/ Karl Meyer

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Brenda Ann Likavec ARDC#6330036
                                                              Karl V. Meyer ARDC#6220397
                                                              Grant W. Simmons ARDC#6330446
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              14-17-15571


NOTE: This law firm is a debt collector.
